Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 3-9 and 14-17:  The prior art did not teach or suggest a water outlet assembly as claimed by the applicant, specifically a water outlet assembly wherein the shutter and the rotation driving member are two independent components, the inclined water body, the rotation driving member, and the shutter are disposed in the body, water flows from the one or more inclined water outlet holes to the rotation driving member to drive the rotation driving member to rotate, the rotation driving member drives the shutter to rotate, and the shutter rotates to block some of the plurality of water outlet holes, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 10-13:  The prior art did not teach or suggest a water outlet assembly as claimed by the applicant, specifically a water outlet assembly comprising a shutter; the rotation driving member and the shutter surround an outer side the speed reducing member, and 15at least one of the rotation driving member or the shutter rotate to rub the speed reducing member to decelerate a speed of the rotation driving member, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 18-21:  The prior art did not teach or suggest a water outlet assembly as claimed by the applicant, specifically a water outlet assembly comprising a shutter, wherein: the shutter comprises a rotation member driven by the rotation driving member, an outer wall of the rotation member comprises one or more baffle boards along a circumferential direction of the rotation member, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752


/STEVEN J GANEY/Primary Examiner, Art Unit 3752